The Cháncele or said,
the case was not essentially different from what it was when presented in June last, (a) Whether the separation must not have existed at the testator’s death, to give effect to the annuity, need not be considered, though, probably, that ground would be decisive. But the wife must show, at least an involuntary separation on her part, to entitle her to the annuity. It cannot be applied to a voluntary separation; the court cannot permit a wife to establish a claim founded on her own violation of conjugal duty.
Bill dismissed with costs.

 Vide S. C. ante p. 382.